The instant appeal arises from the denial of plaintiffs-appellants' post-trial motion for an order directing the clerk of courts to pay for the costs incurred in "playing a videotape deposition at trial." Semenas attached to his motion a bill for $430 due Robert J. Rua and Associates, court reporters, for the showing of the videotape at trial. According to Semenas, the deposition was being shown for the purpose of (1) ruling upon objections and (2) for trial. *Page 238 
Semenas filed the instant appeal, assigning one error which he briefed. Appellee has filed no brief in opposition.
Assignment of error:
"The trial court committed prejudicial error by denying plaintiffs' post-trial motion for an order directing the clerk of courts to pay the videotape playing costs incurred, in contravention of the Rules of Superintendence for Courts of Common Pleas, Rule 12(D)."
C.P. Sup. R. 12(D) specifies who bears the costs incurred in connection with the use of videotape depositions at trial. C.P. Sup. R. 12(D)(1)(c) and (d) read:
"(c)  The expense of playing the videotape recording at trial shall be borne by the court.
"(d)  The expense of playing the videotape recording for the purpose of ruling upon objections shall be borne by the court."
Clearly, under these sections the court (and not the proponent) is required to bear the expenses of playing the videotape recording at trial. Since the court ruled otherwise (in contravention to C.P. Sup. R. 12[D][1][c] and [d]), we reverse and enter final judgment for appellants and order the expense of playing the videotape recording for purposes of ruling upon objections to be borne by the court, as well as the expense of playing the videotape recording at trial.
Judgment reversed.
JACKSON, P.J., and KRUPANSKY, J., concur. *Page 239